PCIJ_A_16_SinoBelgianTreaty_BEL_CHN_1928-08-13_ORD_01_TL_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SERIE A — N° 16

RECUEIL DES ARRETS

AFFAIRE RELATIVE A LA DÉNONCIATION DU
TRAITÉ SINO-BELGE DU 2 NOVEMBRE 1865

ORDONNANCE DU 13 AOÛT 1928

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

SERIES A.—No. 16

COLLECTION OF JUDGMENTS

DENUNCIATION OF THE TREATY .
OF NOVEMBER 2nd, 1865, BETWEEN CHINA
AND BELGIUM.

ORDER OF AUGUST 13th, 1928.

LEYDE
SOCIETE D’EDITIONS
A.W. SIJTHOFF
1928

LEYDEN
A.W. SIJTHOFFS
PUBLISHING COMPANY
1928

 
ORDER

MADE ON AUGUST 13th, 1928.

 

FOURTEENTH (ORDINARY) SESSION 1928,
| August 13th.

Before : File E. c. IX.

MM. ANZILOTTI, President,
HUBER, Former President,

Lord FINLAY,
MM. LODER,

NYHOLM,

DE BUSTAMANTE, ; judges, :

ALTAMIRA,

ODA,

PEssôa, |

BEICHMANN, Depuiy-] udge.

CASE CONCERNING THE DENUNCIATION OF THE TREATY
OF NOVEMBER 2nd, 1865, BETWEEN CHINA AND BELGIUM.

THE COURT,

composed as above,
after due deliberation,
makes the following Order :

The Permanent Court of International Justice,

Having regard to Article 48 of the Statute of the Court ;

Having regard to Article 33 of the Rules of Court ;

Having regard to the Application dated November 25th,
1926, filed with the Registry of the Court on November 26th,
1926, on behalf of the Belgian Government, instituting pro-
ceedings before the Court in a suit concerning the denunciation
by the Chinese Government of the Treaty concluded on
November 2nd, 1865, between Belgium and China ;

Having regard to the Orders made by the President of the
Court in this case on January 8th and February 15th, 1927;
5

Having regard to the Orders made by the Court on June 18th,
1927, and February 21st, 1928;

Whereas, by a decision dated December 14th, 1926, the
President of the Court, in virtue of the powers conferred upon
him by Article 33 of the Rules of Court, fixed as follows the
times for the presentation of the documents of the written
proceedings in this suit: |

for the Case, by the Applicant,

Wednesday, January 5th, 1927 ;
for the Counter-Case, by the Respondent,

_ Wednesday, March 16th, 1927 ;

for the Reply, by the Applicant,

Wednesday, April 6th, 1927;
for the Rejoinder, by the Respondent,

Wednesday, June 8th, 1927;

Whereas, by communications dated January 17th, May 2nd
and June 14th, 1927, and also February 20th, 1928, addressed
to the Registrar of the Court, the Agent for the Belgian
Government, stating that the Belgian and Chinese Governments
had decided by mutual agreement to re-open negotiations
for the conclusion of a new treaty to replace that of 1865,
submitted to the Court requests for successive extensions of
the time allowed to the Chinese Government for the presenta-
tion. of its Counter-Case ;

As, furthermore, in his communications of May 2nd and
June r4th, 1927, the Agent for the Belgian Government stated
that the negotiations in question, which were still pending,
did not seem likely to reach a definite result before the date
fixed for the filing of. the Chinese Government’s Counter-Case ;

Whereas, by decisions given by the President of the Court
on January 2oth and May roth, 1927, and by decisions
given by the Court on June 18th, 1927, and February 21st,
1928, the requests for extension of times made on behalf of
the Belgian Government, which requests appeared to be
intended also to meet the desires of the Chinese Government,
_ which had not, at all events, opposed the extensions sought,
were successively granted ;
6
Whereas the Court, by its Order of February arst, 1928,
decided to fix as follows the subsequent times for the written
proceedings in the suit between Belgium and China concerning
the termination by China of the Chinese-Belgian Treaty of
November 2nd, 1865:

for the Counter-Case, by the Respondent,
Wednesday, August 15th, 1928 ;
for the Reply, by the Applicant,
| Monday, October 1st, 1928 ;
for the Rejoinder, by the Respondent, .
Thursday, November 15th, 1928 ;

Whereas, by a letter addressed to the Registrar of the
Court on August 3rd, 1928, the Agent for the Belgian Govern-
ment has requested a further extension by six months of the
times thus fixed ;

Considering that the request for the extension sought is
submitted as being in accordance with the wishes of the new
Chinese Government and as justified by recent events in China
which have not been calculated to facilitate the negotia-
tions for the conclusion of a new treaty, which negotiations,
begun in 1927 with the Government then established at
Peking, must now be conducted with the new Government
{established at . Nanking) as soon as circumstances permit ;

Considering that the Court has been able to satisfy itself
that, according to a statement emanating from the Chinese
Legation at The Hague, the present Government of China
would have no objection to the granting of the new request
for an extension of the times made by the Agent for the
-Belgian Government in his communication of August 3rd, 1928 ;

Considering that, in these ‘circumstances, this request should
be granted ;

THE COURT

Decides, in accordance. with the provisions of Article 33 of
the Rules, to fix as follows the further times for the written
proceedings in the case between Belgium and China concern-
ing the denunciation by China of the Chinese-Belgian Treaty
. of November 2nd, 1865: |
7
for the Counter-Case, by the Respondent, .
Friday, February 15th, 1929 ;
for the Reply, by the Applicant,
Monday, April 1st, 1929;
for the Rejoinder, by the Respondent, |
Wednesday, May 15th, 1920.

‘ Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this thirteenth day
of August, nineteen hundred and twenty-eight, in four copies,
one of which is to be deposited in the archives of the Court,
and the others to be forwarded to the Government of China,
to the Government of Belgium and to the Secretary-General
of the League of Nations respectively.

(Signed) D. ANZILOTTI,
President.

(Signed) À. HAMMARSKJÜLD,
Registrar.
